DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 04/08/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
Michael Marcheschi, SPE
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6.	Claims 1-8 and 10-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Awakowicz et al. (US 6,627,163 B1) in view of Boudreaux et al. (US 2010/0198220 A1).
Regarding claim 1, Awakowicz et al. discloses a method (col.1, lines 46-56) comprising:
Washing (col.1, lines 46-49) an aspiration and dispense device (col.3, line 25);
Generating an alternating electromagnetic field (col.3, lines 50-60); 
Introducing the aspiration and dispense device into the alternating electromagnetic field (col.3, lines 24-27); and 
Inductively heating the aspiration and dispense device with the alternating electromagnetic field (col.3, lines 61-63), the washing to occur in concert with the heating (col.1, lines 46-49 and col.3, lines 61-63).
Awakowicz et al. appears silent to disclose introducing a portion of the object having a first and a second portions; and also appears silent to teach adjusting the frequency of the alternating electromagnetic field.
Boudreaux et al. discloses gamma irradiating medical instruments in general, but provides a surgical instrument having a first portion and a second portion as an example [0170]. Boudreaux et al. teaches sterilizing the surgical instrument using a first gamma irradiation source to sterilize the first portion then sterilizing the second portion of the instrument with a second gamma radiation source having a lower intensity and/or a shorter duration of gamma radiation [0170]. This teaching means that the first portion of the instrument is first sterilized at a first intensity then the second portion of the instrument is sterilized at a second intensity by adjusting the intensity for the second portion of the instrument. In addition, Boudreaux et al. provides the benefit of sterilizing a first portion and second portion of a medical device separately with different gamma radiation intensity values since different portions of the device will have different radiation sensitive components [0170]. Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the invention to first introduce the 
Regarding claims 2-5, Awakowicz et al. appears silent to explicitly disclose how the washing step occurs within the washing machine (col.1, lines 20-26). However, one of ordinary skill in the art would readily recognize to completely wash all the surfaces of objects in order to insure the cleanness of the objects prior to sterilization (col.1, lines 20-25). The washing step in Awakowicz et al. is considered to alter the temperature of the objects being washed by contacting them with cold or warm water. It would have been obvious to one of ordinary skilled in the art at the time of the invention to wash the containers of Awakowicz et al. with warm and/or cold water in order to insure the cleanness of the objects prior to sterilization.
Regarding claims 6-8 and 18-19, Awakowicz et al. discloses a frequency value (col.3, lines 50-53) of 13.56 MHz that is necessary for the actual sterilization. In addition, the containers (Fig:2) are considered to have first diameter (diameter of the opening of the bottle) and a second diameter (diameter of the body of the bottle). Awakowicz et al. also discloses using a wash cup (col.3, lines 5-7 and col.4, lines 15-24).
Awakowicz et al. appears silent to disclose changing this frequency value, and appears silent to disclose inductively treating portion(s) of a device.
One of ordinary skill in the art would readily recognize that frequency values changes according to the type of object and the degree of contamination of such object. Therefore, the issue of changing the frequency value of Awakowicz et al. is an obvious step that depends on the type of object and the degree of contamination of such object in order to achieve the necessary sterilization. It would have 
Boudreaux et al. discloses gamma irradiating medical instruments in general, but provides a surgical instrument having a first portion and a second portion as an example [0170]. Boudreaux et al. teaches sterilizing the surgical instrument using a first gamma irradiation source to sterilize the first portion then sterilizing the second portion of the instrument with a second gamma radiation source having a lower intensity and/or a shorter duration of gamma radiation [0170]. This teaching means that the first portion of the instrument is first sterilized at a first intensity then the second portion of the instrument is sterilized at a second intensity by adjusting the intensity for the second portion of the instrument. In addition, Boudreaux et al. provides the benefit of sterilizing a first portion and second portion of a medical device separately with different gamma radiation intensity values since different portions of the device will have different radiation sensitive components [0170]. Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the invention to first introduce the first portion then the second portion of Awakowicz et al. aspiration and dispense device separately into the alternating electromagnetic field at different frequency values since different portions of the device will have different radiation sensitive components.
Regarding claims 11 and 15, Awakowicz et al. inductively heats the containers (col.3, lines 61-63). 
Awakowicz et al. appears silent to explicitly further disclose the specifics of the heating step. However, one of ordinary skill in the art would readily recognize to inductively heat all the surfaces of the containers in order to remove all of the remaining water or fluid since their presence hinder the process of sterilization (col.1, lines 25-36). It would have been obvious to one of ordinary skilled in the 
Regarding claim 16, Awakowicz et al. discloses moving the aspiration and dispense device (col.3, lines 24-27) through the alternating electromagnetic field to inductively heat the aspiration and dispense device along a length of the aspiration and dispense device.
Awakowicz et al. appears silent to disclose inductively treating portion(s) of a device.
Boudreaux et al. discloses gamma irradiating medical instruments in general, but provides a surgical instrument having a first portion and a second portion as an example [0170]. Boudreaux et al. teaches sterilizing the surgical instrument using a first gamma irradiation source to sterilize the first portion then sterilizing the second portion of the instrument with a second gamma radiation source having a lower intensity and/or a shorter duration of gamma radiation [0170]. This teaching means that the first portion of the instrument is first sterilized at a first intensity then the second portion of the instrument is sterilized at a second intensity by adjusting the intensity for the second portion of the instrument. In addition, Boudreaux et al. provides the benefit of sterilizing a first portion and second portion of a medical device separately with different gamma radiation intensity values since different portions of the device will have different radiation sensitive components [0170]. Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the invention to first introduce the first portion then the second portion of Awakowicz et al. aspiration and dispense device separately into the alternating electromagnetic field at different frequency values since different portions of the device will have different radiation sensitive components.
Regarding claims 10, 12-14, and 17, Awakowicz et al. appears silent to disclose introducing a portion of the object. However, Awakowicz et al. discloses using a wash cup (col.3, lines 5-7 and col.4, lines 15-24).

Regarding claims 20-21, Awakowicz et al. appears silent to disclose introducing that the object has different portions with different properties. 
Boudreaux et al. discloses gamma irradiating medical instruments in general, but provides a surgical instrument having a first portion and a second portion as an example [0170]. Boudreaux et al. teaches sterilizing the surgical instrument using a first gamma irradiation source to sterilize the first portion then sterilizing the second portion of the instrument with a second gamma radiation source having a lower intensity and/or a shorter duration of gamma radiation [0170]. This teaching means that the first portion of the instrument is first sterilized at a first intensity then the second portion of the instrument is sterilized at a second intensity by adjusting the intensity for the second portion of the instrument. In addition, Boudreaux et al. provides the benefit of sterilizing a first portion and second 
Regarding claim 22, Awakowicz et al. teaches moving the aspiration and dispense device into the alternating electromagnetic field (col.3, lines 24-27) and inductively heating the aspiration and dispense device with the alternating electromagnetic field (col.3, lines 61-63).
Awakowicz et al. appears silent to disclose moving the device from a first position to a second position to expose different portions of the device to the alternating electromagnetic field. 
Boudreaux et al. discloses gamma irradiating medical instruments in general, but provides a surgical instrument having a first portion and a second portion as an example [0170]. Boudreaux et al. teaches sterilizing the surgical instrument using a first gamma irradiation source to sterilize the first portion then sterilizing the second portion of the instrument with a second gamma radiation source having a lower intensity and/or a shorter duration of gamma radiation [0170]. This teaching means that the first portion of the instrument is first sterilized at a first intensity then the second portion of the instrument is sterilized at a second intensity by adjusting the intensity for the second portion of the instrument. In addition, Boudreaux et al. provides the benefit of sterilizing a first portion and second portion of a medical device separately with different gamma radiation intensity values since different portions of the device will have different radiation sensitive components [0170]. Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the invention to first introduce the first portion then to move the instrument to a different position to expose the second portion of Awakowicz et al. aspiration and dispense device separately into the alternating electromagnetic field at .
7.	Claims 1-8 and 10-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Awakowicz et al. (US 6,627,163 B1) in view of Wootton et a. (US 2012/0251386 A1) and Boudreaux et al. (US 2010/0198220 A1).
Regarding claim 1, Awakowicz et al. discloses a method (col.1, lines 46-56) comprising:
Washing (col.1, lines 46-49) an aspiration and dispense device (col.3, line 25);
Generating an alternating electromagnetic field (col.3, lines 50-60); 
Introducing the aspiration and dispense device into the alternating electromagnetic field (col.3, lines 24-27); and 
Inductively heating the aspiration and dispense device with the alternating electromagnetic field (col.3, lines 61-63), the washing to occur in concert with the heating (col.1, lines 46-49 and col.3, lines 61-63).
Awakowicz et al. appears silent to disclose introducing a portion of the object having a first and a second portions; and also appears silent to teach adjusting the frequency of the alternating electromagnetic field.
Wootton et al. discloses a method for sterilizing different portions of the medical device separately with different sterilization protocols [0014] in order to provide an improved method for sterilizing complex devices having components that require differing sterilization methods [0012 and 0002]. It would have been obvious to one of ordinary skilled in the art at the time of the invention to separately introduce different portions of the Awakowicz et al. aspiration and dispense device in the alternating electromagnetic field in order to provide an improved method for sterilizing complex devices having components that require differing sterilization methods.

Boudreaux et al. discloses gamma irradiating medical instruments in general, but provides a surgical instrument having a first portion and a second portion as an example [0170]. Boudreaux et al. teaches sterilizing the surgical instrument using a first gamma irradiation source to sterilize the first portion then sterilizing the second portion of the instrument with a second gamma radiation source having a lower intensity and/or a shorter duration of gamma radiation [0170]. This teaching means that the first portion of the instrument is first sterilized at a first intensity then the second portion of the instrument is sterilized at a second intensity by adjusting the intensity for the second portion of the instrument. In addition, Boudreaux et al. provides the benefit of sterilizing a first portion and second portion of a medical device separately with different gamma radiation intensity values since different portions of the device will have different radiation sensitive components [0170]. Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the invention to first introduce the first portion then the second portion of the combined Awakowicz et al. aspiration and dispense device separately into the alternating electromagnetic field at different frequency values since different portions of the device will have different radiation sensitive components and Boudreaux et al. provides the benefit of sterilizing a first portion and a second portion of a device separately with different gamma radiation intensity values. 

Regarding claims 2-5, Awakowicz et al. appears silent to explicitly disclose how the washing step occurs within the washing machine (col.1, lines 20-26). However, one of ordinary skill in the art would readily recognize to completely wash all the surfaces of objects in order to insure the cleanness of the objects prior to sterilization (col.1, lines 20-25). The washing step in Awakowicz et al. is considered to alter the temperature of the objects being washed by contacting them with cold or warm water. It 
Regarding claims 6-8 and 18-19, Awakowicz et al. discloses a frequency value (col.3, lines 50-53) of 13.56 MHz that is necessary for the actual sterilization. In addition, the containers (Fig:2) are considered to have first diameter (diameter of the opening of the bottle) and a second diameter (diameter of the body of the bottle). Awakowicz et al. also discloses using a wash cup (col.3, lines 5-7 and col.4, lines 15-24).
Awakowicz et al. appears silent to disclose changing this frequency value, and appears silent to disclose inductively treating portion(s) of a device.
One of ordinary skill in the art would readily recognize that frequency values changes according to the type of object and the degree of contamination of such object. Therefore, the issue of changing the frequency value of Awakowicz et al. is an obvious step that depends on the type of object and the degree of contamination of such object in order to achieve the necessary sterilization. It would have been obvious to one of ordinary skilled in the art at the time of the invention to change Awakowicz et al. frequency value to different values in order to insure the proper sterilization of the items to be sterilized.
Wootton et al. discloses a method for sterilizing different portions of the medical device separately with different sterilization protocols [0014] in order to provide an improved method for sterilizing complex devices having components that require differing sterilization methods [0012 and 0002]. It would have been obvious to one of ordinary skilled in the art at the time of the invention to separately introduce different portions of the Awakowicz et al. aspiration and dispense device in the alternating electromagnetic field in order to provide an improved method for sterilizing complex devices having components that require differing sterilization methods.

Boudreaux et al. discloses gamma irradiating medical instruments in general, but provides a surgical instrument having a first portion and a second portion as an example [0170]. Boudreaux et al. teaches sterilizing the surgical instrument using a first gamma irradiation source to sterilize the first portion then sterilizing the second portion of the instrument with a second gamma radiation source having a lower intensity and/or a shorter duration of gamma radiation [0170]. This teaching means that the first portion of the instrument is first sterilized at a first intensity then the second portion of the instrument is sterilized at a second intensity by adjusting the intensity for the second portion of the instrument. In addition, Boudreaux et al. provides the benefit of sterilizing a first portion and second portion of a medical device separately with different gamma radiation intensity values since different portions of the device will have different radiation sensitive components [0170]. Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the invention to first introduce the first portion then the second portion of the combined Awakowicz et al. aspiration and dispense device separately into the alternating electromagnetic field at different frequency values since different portions of the device will have different radiation sensitive components.
Regarding claims 11 and 15, Awakowicz et al. inductively heats the containers (col.3, lines 61-63). 
Awakowicz et al. appears silent to explicitly further disclose the specifics of the heating step. However, one of ordinary skill in the art would readily recognize to inductively heat all the surfaces of the containers in order to remove all of the remaining water or fluid since their presence hinder the process of sterilization (col.1, lines 25-36). It would have been obvious to one of ordinary skilled in the art at the time of the invention to inductively heat all the surfaces of the containers in order to remove all of the remaining water or fluid since their presence hinder the process of sterilization.

Awakowicz et al. appears silent to disclose inductively treating portion(s) of a device.
Wootton et al. discloses a method for sterilizing different portions of the medical device separately with different sterilization protocols [0014] in order to provide an improved method for sterilizing complex devices having components that require differing sterilization methods [0012 and 0002]. It would have been obvious to one of ordinary skilled in the art at the time of the invention to separately introduce different portions of the Awakowicz et al. aspiration and dispense device in the alternating electromagnetic field in order to provide an improved method for sterilizing complex devices having components that require differing sterilization methods.
Regarding claims 10, 12-14 and 17, Awakowicz et al. appears silent to disclose introducing a portion of the object. However, Awakowicz et al. discloses using a wash cup (col.3, lines 5-7 and col.4, lines 15-24).
Wootton et al. discloses a method for sterilizing different portions of the medical device separately with different sterilization protocols [0014] in order to provide an improved method for sterilizing complex devices having components that require differing sterilization methods [0012 and 0002]. It would have been obvious to one of ordinary skilled in the art at the time of the invention to separately introduce different portions of the Awakowicz et al. aspiration and dispense device in the alternating electromagnetic field in order to provide an improved method for sterilizing complex devices having components that require differing sterilization methods.
Regarding claims 20-21, Awakowicz et al. appears silent to disclose that the object has different portions with different properties. 

Wootton et al. appears silent to teach adjusting the frequency of the alternating electromagnetic field upon introducing the second portion of the device.
Boudreaux et al. discloses gamma irradiating medical instruments in general, but provides a surgical instrument having a first portion and a second portion as an example [0170]. Boudreaux et al. teaches sterilizing the surgical instrument using a first gamma irradiation source to sterilize the first portion then sterilizing the second portion of the instrument with a second gamma radiation source having a lower intensity and/or a shorter duration of gamma radiation [0170]. This teaching means that the first portion of the instrument is first sterilized at a first intensity then the second portion of the instrument is sterilized at a second intensity by adjusting the intensity for the second portion of the instrument. In addition, Boudreaux et al. provides the benefit of sterilizing a first portion and second portion of a medical device separately with different gamma radiation intensity values since different portions of the device will have different radiation sensitive components [0170]. Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the invention to first introduce the first portion then the second portion of the combined Awakowicz et al. aspiration and dispense device separately into the alternating electromagnetic field at different frequency values since different portions of the device will have different radiation sensitive components.


Awakowicz et al. appears silent to disclose moving the device from a first position to a second position to expose different portions of the device to the alternating electromagnetic field. 
Wootton et al. discloses a method for sterilizing different portions of the medical device separately (moving the device from a first position to a second or more positions) with different sterilization protocols [0014] in order to provide an improved method for sterilizing complex devices having components that require differing sterilization methods [0012 and 0002]. It would have been obvious to one of ordinary skilled in the art at the time of the invention to separately introduce different portions of the Awakowicz et al. aspiration and dispense device in the alternating electromagnetic field in order to provide an improved method for sterilizing complex devices having components that require differing sterilization methods.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798